Case 9:18-cv-81296-DMM Document 24 Entered on FLSD Docket 05/03/2019 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

                                              Case No.: 9:18-CV-81296-DMM

  TARA WOOD,
             Plaintiff,
        v.


  CAPITAL ONE BANK (USA), N.A.,
             Defendant.


        NOTICE IS HEREBY GIVEN that Plaintiff Tara Wood and Capital One

  Bank (USA), N.A., (“Capital One”), have settled all claims between them in this

  matter. The parties are in the process of completing the final settlement documents

  and expect to file a Voluntary Dismissal/Stipulated Dismissal with/without

  Prejudice within the next sixty (60) days. Plaintiff requests the Court vacate all

  deadlines in this matter, as to Defendant Capital One Bank (USA), N.A. only/as

  there are no remaining Defendants. Plaintiff further requests that the Court retain

  jurisdiction for any matters related to completing and/or enforcing the settlement.

  //

  //

  //

  //



                                           -1-
Case 9:18-cv-81296-DMM Document 24 Entered on FLSD Docket 05/03/2019 Page 2 of 3




        Respectfully submitted this 3rd day of May 2019.

                                              PRICE LAW GROUP, APC

                                              By: /s/ Tarek N. Chami
                                              Tarek N. Chami – P76407
                                              22000 Michigan Ave., Suite 200
                                              Dearborn, MI 48124
                                              P: (313) 444-5029
                                              F: (888) 428-7911
                                              E: tarek@pricelawgroup.com


                                              SWIFT & ISRINGHAUS, P.A.

                                              By: /s/ Aaron M. Swift
                                              Aaron M. Swift, Esq. – FBN 93088
                                              10460 Roosevelt Blvd N., Suite 313
                                              St. Petersburg, FL 33716
                                              aswift@swift-law.com
                                              Phone: 727-490-9919
                                              Fax: 727-255-5332
                                              Attorneys for Plaintiff Tara Wood




                                        -2-
Case 9:18-cv-81296-DMM Document 24 Entered on FLSD Docket 05/03/2019 Page 3 of 3




                            CERTIFICATE OF SERVICE


        I hereby certify that on May 3, 2019, I electronically filed the foregoing with

  the Clerk of the Court using the ECF system, which will send notice of such filing

  to all attorneys of record in this matter. Since none of the attorneys of record are

  non-ECF participants, hard copies of the foregoing have not been provided via

  personal delivery or by postal mail.


                                                  PRICE LAW GROUP, APC

                                                  /s/ Florence Lirato




                                            -3-
